USCA11 Case: 21-13041      Date Filed: 04/18/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13041
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEVAUNO TEEJAY COLLINS,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 5:18-cr-00003-JDW-PRL-1
                   ____________________
USCA11 Case: 21-13041         Date Filed: 04/18/2022    Page: 2 of 3




2                      Opinion of the Court                 21-13041


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
        Jevauno Collins, a federal prisoner, appeals pro se the denial
of his motion to modify his sentence. More than two years after the
district court sentenced Collins to 132 months of imprisonment for
assaulting and stealing a parcel from a mail carrier, 18 U.S.C.
§ 2114(a), and for carrying and brandishing a firearm during a crime
of violence, id. § 924(c)(1)(A)(ii), he sought credit for time he had
served in state custody before being sentenced. The district court
ruled that it lacked jurisdiction to correct Collins’s sentence, Fed.
R. Crim. P. 35(a), and that he had not exhausted administrative
remedies to obtain relief by means of a writ of habeas corpus, 28
U.S.C. § 2241, and Collins does not challenge those adverse rulings
on appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir.2008). The district court also ruled that it lacked authority to
award Collins credit for time served. 18 U.S.C. § 3585(b). We af-
firm.
      The district court did not err. Section 3583(b) states that “[a]
defendant shall be given credit toward the service of a term of im-
prisonment for any time he has spent in official detention prior to
the date the sentence commences . . . that has not been credited
against another sentence.” Id. “By using . . . verbs in the past and
present perfect tenses, Congress . . . indicated that computation of
the credit must occur after the defendant begins his sentence.”
USCA11 Case: 21-13041         Date Filed: 04/18/2022    Page: 3 of 3




21-13041               Opinion of the Court                         3

United States v. Wilson, 503 U.S. 329, 333 (1992). And because “the
Attorney General, through the [Bureau of Prisons], has the respon-
sibility for administering the sentence,” the Attorney General must
determine the amount of the credit “as an administrative matter
when imprisoning the defendant.” Id. at 335; see United States v.
Alexander, 609 F.3d 1250, 1259 (11th Cir. 2010). So the district court
could not determine, in the first instance, whether to credit Collins
for time he served in state custody before sentencing.
      We AFFIRM the denial of Collins’s motion.